Citation Nr: 1810718	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  08-30 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for head injury.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pulmonary tuberculosis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for loss of vision.

5.  Entitlement to service connection for dizziness.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to a rating in excess of 10 percent for a right ankle condition with osteoarthritis, prior to January 31, 2011, and a rating in excess of 20 percent therefrom.
8.  Entitlement to a compensable rating for degenerative arthritis of the lumbar spine, prior to January 31, 2011, and a rating in excess of 10 percent therefrom.

9.  Entitlement to a rating in excess of 10 percent for a right hip condition with mild to moderate degenerative changes.

10.  Entitlement to a compensable rating for a right foot condition with callus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to July 1971.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction of the appeal is currently with the RO in Atlanta, Georgia. 

In May 2016, the Board remanded the case for rescheduling of a Travel Board hearing.  In September 2016, the Veteran withdrew his request for a hearing.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2017).  The case has been returned to the Board for further appellate action.

FINDING OF FACT

In a September 2016 statement, received prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal with regard to issues 1-10 noted above.


CONCLUSION OF LAW

The appellant has met the criteria for withdrawal of an appeal for whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for head injury; whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pulmonary tuberculosis; entitlement to service connection for hypertension; entitlement to service connection for loss of vision; entitlement to service connection for dizziness; entitlement to service connection for diabetes mellitus; entitlement to a rating in excess of 10 percent for a right ankle condition with osteoarthritis, prior to January 31, 2011, and a rating in excess of 20 percent therefrom; entitlement to a compensable rating for degenerative arthritis of the lumbar spine, prior to January 31, 2011, and a rating in excess of 10 percent therefrom; entitlement to a rating in excess of 10 percent for a right hip condition with mild to moderate degenerative changes; and entitlement to a compensable rating for a right foot condition with callus.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  
38 U.S.C. § 7105 (2012).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (as amended by 68 Fed. Reg. 13235 (April 18, 2003)). 

In a September 2016 statement, received prior to promulgation of a decision in the appeal, the Veteran indicated his desire to withdraw his appeal for all of the issues on appeal.  Specifically, the letter stated that the Veteran wished to withdraw his July 2007 notice of disagreement and his appeal, as well as his request for a hearing.  See September 2016 statement from the Veteran.  The Board notes that the July 2007 NOD was submitted in response to the July 2006 rating decision on appeal, in which the RO denied issues 1-10 noted above.  The Veteran's representative subsequently submitted a Motion to Withdraw the Appeal in January 2018, referencing the Veteran's September 2016 statement, requesting that his appeal be withdrawn.  See January 2018 Motion to Withdraw Appeal from the Veteran's representative.

As the Veteran has withdrawn the appeal as to the all of the issues noted above, which include whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for head injury; whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pulmonary tuberculosis; entitlement to service connection for hypertension; entitlement to service connection for loss of vision; entitlement to service connection for dizziness; entitlement to service connection for diabetes mellitus; entitlement to a rating in excess of 10 percent for a right ankle condition with osteoarthritis, prior to January 31, 2011, and a rating in excess of 20 percent therefrom; entitlement to a compensable rating for degenerative arthritis of the lumbar spine, prior to January 31, 2011, and a rating in excess of 10 percent therefrom; entitlement to a rating in excess of 10 percent for a right hip condition with mild to moderate degenerative changes; and entitlement to a compensable rating for a right foot condition with callus, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with regards to these claims, and they are dismissed without prejudice.  38 U.S.C. § 7105; 38 C.F.R. § 20.204.


ORDER

The claim for whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for head injury is dismissed.

The claim for whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pulmonary tuberculosis is dismissed.

The claim for entitlement to service connection for hypertension is dismissed.

The claim for entitlement to service connection for loss of vision is dismissed.

The claim for entitlement to service connection for dizziness is dismissed.

The claim for entitlement to service connection for diabetes mellitus is dismissed.

The claim for entitlement to a rating in excess of 10 percent for a right ankle condition with osteoarthritis, prior to January 31, 2011, and a rating in excess of 20 percent therefrom is dismissed.

The claim for entitlement to a compensable rating for degenerative arthritis of the lumbar spine, prior to January 31, 2011, and a rating in excess of 10 percent therefrom is dismissed.

The claim for entitlement to a rating in excess of 10 percent for a right hip condition with mild to moderate degenerative changes is dismissed.

The claim for entitlement to a compensable rating for a right foot condition with callus is dismissed.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


